PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FANUC CORPORATION
Application No. 16/787,093
Filed: 11 Feb 2020
For: ELECTRONIC DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petitions filed on July 18, 2022, under 37 CFR 1.59(b), to expunge information from the above-identified application.  

The petition is DISMISSED.

Petitioner requests that the Terminal Disclaimer filed on July 6, 2022, be expunged from the above-identified application. The petition submits that Terminal Disclaimer inadvertently lists the incorrect U.S. Patent number.

The request to expunge the Terminal Disclaimer is not appropriate under 37 CFR 1.59. A terminal disclaimer may only be withdrawn in accordance with the procedures set forth in the Manual of Patent Examining Procedure (MPEP) § 1490 VIII.A (emphasis added):

VIII.    WITHDRAWING A RECORDED TERMINAL DISCLAIMER

If timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent, or if a terminal disclaimer is filed in a reexamination proceeding, before the reexamination certificate issues. After a patent or reexamination certificate issues, a recorded terminal disclaimer will not be nullified.

A.    Before Issuance of Patent or Reexamination Certificate

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (C.C.P.A. 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Likewise, a terminal disclaimer that was erroneously filed in a reexamination proceeding may be withdrawn before issuance of the reexamination certificate. Because the terminal disclaimer would not take effect until the patent is granted (or the reexamination certificate is published), and the public has not had the opportunity to rely on the terminal disclaimer, relief from this unhappy circumstance may be available by way of petition or by refiling the application (other than by refiling it as a CPA).

Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. Petitions seeking to reopen the question of the propriety of the double patenting rejection that prompted the filing of the terminal disclaimer have not been favorably considered. The filing of a continuing application other than a CPA, while abandoning the application in which the terminal disclaimer has been filed, will typically nullify the effect of a terminal disclaimer. The filing of a Request for Continued Examination (RCE) of an application under 37 CFR 1.114 will not nullify the effect of a terminal disclaimer, because a new application has not been filed, but rather prosecution has been continued in the existing application.

Therefore, the request to expunge the Terminal Disclaimer filed on July 6, 2022, pursuant to 37 CFR 1.59 is dismissed. 

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET